    Case 2:19-cv-00516-WKW-CSC Document 13 Filed 08/17/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

PETER IRA BOSWELL, #125646,            )
                                       )
           Plaintiff,                  )
                                       )
     v.                                )      CASE NO. 2:19-CV-516-WKW
                                       )                [WO]
GOVERNOR KAY IVEY,                     )
COMMISSIONER JEFFERSON S.              )
DUNN, and WARDEN                       )
GWENDOLYN GIVENS,                      )
                                       )
           Defendants.                 )

                                   ORDER

     Before the court is the Recommendation of the Magistrate Judge. (Doc. # 12.)

There being no timely objections filed to the Recommendation, and upon an

independent review of the record, it is ORDERED that the Recommendation is

ADOPTED and that this action is DISMISSED without prejudice.

     Final Judgment will be entered separately.

     DONE this 17th day of August, 2021.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
